DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-18, 20-26 and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose determining a height of an object wherein a sensor is configured to monitor a detection point of a second vehicle, which is distinct from the object, wherein the detection point is defined within a region of a wheel of the second vehicle and the region is located adjacent to a surface of the road.  
The primary reference Heim (US 2015/0120153) teaches the determination of a vertical dimension of a preceding vehicle.  See Heim Para. 48.  However, Heim does not teach the determination of height of an object other than a second vehicle.  Based on further search and consideration, Cao (US 2016/0284213) teaches micro Doppler techniques to determine the vertical length of a wheel position.  See Cao Para. 256.  Kellner (Wheel Extraction based on Micro Doppler Distribution using High-Resolution Radar) teaches that micro Doppler analysis of a moving tire would include a point adjacent to the surface of a road.  However, neither Cao nor Kellner teach determining the height of an object other than a second vehicle based on said micro Doppler techniques.  Moreover, the primary reference Heim does not suggest the use of or motivation/need for the use of micro Doppler effects of a rotating wheel/tire to determine the height of an object, e.g. surface of a hill. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648      

/Donald HB Braswell/Primary Examiner, Art Unit 3648